*701In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Akanilli E.D. appeals from an order of disposition of the Family Court, Kings County (McElrath, J.), dated September 6, 2012, which, upon a fact-finding order of the same court dated July 20, 2012, made after a hearing, finding that he committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal from the order of disposition brings up for review the fact-finding order.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; cf. People v Contes, 60 NY2d 620, 621 [1983]), we find that it is was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, based on a theory of accomplice liability (see Family Ct Act § 342.2 [2]; Penal Law § 20.00; Matter of Richard G., 95 AD3d 455, 455-456 [2012]; Matter of Kenyetta F., 49 AD3d 540, 541 [2008]; Matter of Justice G., 22 AD3d 368, 369 [2005]; Matter of Louis C., 6 AD3d 430, 431 [2004]; Matter of Joseph J., 205 AD2d 777, 778 [1994]; Matter of Aida S., 189 AD2d 818 [1993]). Moreover, upon our independent review of the record, we are satisfied that the fact-finding determination was not against the weight of the evidence (see Matter of Marco N. , 82 AD3d 984 [2011]; Matter of Ashley P., 74 AD3d 1075, 1076 [2010]; cf. People v Romero, 7 NY3d 633 [2006]). Angiolillo, J.P., Chambers, Roman and Hinds-Radix, JJ., concur.